The defendant was convicted under section 5411 of the Code of 1923, and whether the girl was over 12 and under 16 years of age at a certain time was a material issue in the case. Without approving all contained in the original opinion and the opinion of the majority of the Court of Appeals *Page 141 
on rehearing, we concur in their findings as herein indicated.
The court permitted the state, over an objection of the defendant to introduce in evidence the family Bible containing the date of her birth. It was entered therein by her grandmother, who was present in court, and testified on the subject of her age. In this ruling the court erred, as stated by the Court of Appeals. The family Bible containing the name and date of birth of a member of the family is "competent and admissible evidence when the person who made the entry therein is dead or unknown." Cherry v. State, 68 Ala. 29; Landers v. Hayes, 196 Ala. 533, 72 So. 106. This Bible containing this entry was not admissible because the party who made it was present in court and testified on this subject.
The date of the cyclone in which the doctor, the attending physician at the birth of this girl, was injured, and never practiced thereafter, was not relevant or competent evidence, except as a circumstance or fact to aid in fixing the date of her birth. E. T. V.  G. R. Co. v. Lockhart, 79 Ala. 315.
We must gather the testimony, not from the bill of exceptions, but from the opinion of the Court of Appeals. This court does not review that court on the testimony or facts. Postal Tel. C. Co. v. Minderhout, 195 Ala. 420, 71 So. 91. [4] There was a motion for a new trial on the grounds the verdict of the jury was "contrary to the great weight of the evidence," and "the product of passion, prejudice, or other improper motive of the jury," and the trial court refused this motion, and a majority of the Court of Appeals hold in this ruling there was reversible error.
We find in the opinion this:
"It is evident from the record that much silent and invisible pressure entered into the trial of this case. Experienced trial lawyers know and recognize that this frequently happens in the trial of cases. This is evidenced by the tenseness with which the material witnesses gave testimony, the character of their answers, the questions of the lawyers engaged in the trial, the rulings of the court, the character of the offense, the extreme penalty imposed by the jury and many things unexplained and unexplainable."
Then we find in the opinion a copy of cards; one was written to the defendant and the other to his attorney, after the trial, pending the hearing of this motion, in regard to the Ku Klux Klan, which were mailed at Gadsden, Ala. Each reads as follows:
                               "Remember.
"Every criminal, every gambler, every thug, every libertine, every girl ruiner, every home wrecker, every wife beater, every dope peddler, every moonshiner, every crooked politician, every pagan papal priest, every shyster lawyer, every K. of C., every white slaver, every brothel madam, every Rome controlled newspaper, is fighting the Ku Klux Klan.
                             "Think It Over.                        "Which Side Are You On?"
If the Ku Klux Klan or any other organization or person placed "silent and invisible" pressure into the jury box to secure this verdict of guilty, or if they or any one, by other "silent and invisible" means, "unexplained and unexplainable," secured this verdict of guilty then the trial court should have promptly granted this motion and given the defendant a new trial.
No seen or unseen Ku Klux Klan or other association or person should directly or indirectly enter the jury box to secure or influence verdicts of juries or judgments of courts. There must be no tampering with witnesses, jurors, or judges, so that truth and justice may prevail in the courts, for therein rests the safety of our citizens and government.
The organic law, our Constitution, gives to an accused in a criminal prosecution the right to "be confronted by the witnesses against him," and "to a speedy, public trial by an impartial jury." Section 6 of the Constitution of 1901.
No Ku Klux Klan or any other organization or person should be allowed by the courts to deprive an accused of these constitutional rights. To permit it would be dangerous to society, destructive of some of the fundamental principles upon which our government is founded, and a great wrong and a manifest injustice to an accused. It is the imperative duty of the courts to see that these rights of an accused are not taken away from him. Section 6, Constitution of 1901, and authorities there cited.
Under the statement of facts and circumstances appearing in the opinion of the majority of the Court of Appeals on rehearing, we concur in their conclusion that the trial court erred in overruling the motion of the defendant for a new trial. It should have been granted.
The application by the state for a writ of certiorari is denied.
Writ denied.
ANDERSON, C. J., and GARDNER, J., concur in result.